 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDRedgranite Pickle Company and Chicago Pickle Company, Inc.andGeneral Teamsters,Chauffeurs,Warehousemen&HelpersLocal Union No.126, I.B.T.C.W. & H. of A. CaseNo. 18-CA-854.November 18, 1958DECISION AND ORDEROn July 10, 1958, Trial Examiner Alba B. Martin issued his Inter-mediate Report in this case, finding that the Respondents had engagedin and were engaging in unfair labor practices within the meaningof Section 8(a) (1) and (3) of the Act, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondents filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, RedgranitePickle Company and Chicago Pickle Company, Inc., and their officers,agents, representatives, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in General Teamsters, Chauffeurs,Warehousemen & Helpers Local Union No. 126, I.B.T.C.W. & H.of A., or any other labor organization of their employees, by layingoff, discharging, or in any other manner discriminating against themin regard to the hire, tenure, terms, or conditions of their employment.(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist General Teamsters, Chauf-feurs,Warehousemen & Helpers Local Union No. 126, I.B.T.C.W.& H. of A., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutual aid122 NLRB No. 14. REDGRANITE PICKLE COMPANY97or protection, or to refrain from any or all such activities, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer the following employees immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges, and makethem whole for any loss of pay suffered as a result of the discrimina-tion against them, in accordance with the "Remedy" section of theIntermediate Report :Edward GreerMargaret GreerMarvin DutcherMarian DutcherGlen TurnerDavid BuckholtHarlow MalnoryRobert ManskeRobert HillRichard PionkeFrancis HansenMarion HunterDavid JorgensenHerbert KelmMayford LangePhilip RosebrookNorman ShawFrank VoigtlanderMarion BuckholtNeoma BuschkeStella GoldsmithBeulah Mae Lange(b)Preserve and make available to the Board or its agents, uponrequest, for examination or copying, all payroll records, social-securitypayment records, timecards, personnel records and reports, and allother records necessary or useful to an analysis of the amount of backpay due under the terms of this Order.(c)Post at their places of business in Redgranite, Wisconsin,copies of the notice attached hereto marked "Appendix." 1 Copies ofsuch notice, to be furnished by the Regional Director for the Eight-eenth Region, shall be duly signed and posted immediately uponreceipt thereof and maintained for sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takento insure that such notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."505395-59-vol. 122-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :AVE,WILL NOT discourage membership in General Teamsters,Chauffeurs,Warehousemen & Helpers Local Union No. 126,I.B.T.C.W. & H. of A., or any other labor organization of ouremployees, by laying off, discharging, or in any other mannerdiscriminating against them in regard to the hire, tenure, terms,or conditions of their employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Gen-eralTeamsters, Chauffeurs,Warehousemen & Helpers LocalUnion No. 126, I.B.T.C.W. R H. of A., or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer the following employees immediate and full re-instatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay suffered as a result ofthe discrimination against them :Edward GreerMarion HunterMargaret GreerDavid JorgensenMarvin DutcherHerbert KelmMarian DutcherMayford LangeGlen TurnerPhilip RosebrookDavid BuckholtNorman ShawHarlow MalnoryFrank VoigtlanderRobert ManskeMarion BuckholtRobert HillNeoma BuschkeRichard PionkeStella GoldsmithFrancis HansenBeulah Mae LangeAll our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named Union or any REDGRANITE PICKLE COMPANY99,other labor organization, except to the extent that this right may be.affected by an agreement as authorized in Section 8 (a) (3) of the Act.REDGRANITE PICKLE COMPANY,Employer..Dated----------------By-------------------------------------(Representative)(Title)CHICAGOPICKLECOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed against the Respondents, Redgranite Pickle Company andChicago Pickle Company, Inc., by the Union, General Teamsters, Chauffeurs, Ware-housemen & Helpers Local Union No. 126, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, the General Counsel of the Na-tional Labor Relations Board I issued his complaint dated February 4, 1958, alleg-ing that Respondents have engaged in and are engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.Copies of the charges, the complaint, and the notice of hearing wereduly served upon the parties.With respect to the unfair labor practices the complaint, as amended at the hear-ing, alleged in substance that on or about August 14 and 15, 1957, Respondent Chi-cago Pickle Company, Inc., discharged some 17 employees and Respondent Red-granite Pickle Company discharged some 5 employees, and at all times since thenhave refused to reinstate them, because of their actual or suspected union and con-certed activities.In their answer Respondents admitted the commerce facts allegedin the complaint and denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held in Redgranite, Wisconsin, on February 25,26, 27, and 28, 1958, before Alba B. Martin, the duly designated Trial Examiner.The General Counsel and the Respondents were represented by counsel and allparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence, to argue orally, and to file briefs.Noparty made oral argument.The General Counsel and the Respondents filed briefswhich have been carefully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Redgranite Pickle Company, here referred to as Respondent Red-:granite or Respondent, and Chicago Pickle Company, Inc., herein referred to asRespondent Chicago or Respondent, operate in Redgranite, Wisconsin, in two adja-cent and contiguous plants, sometimes referred to by the parties and herein as theplant or the factory. Both Respondents use the same office force, the same account-ing and bookkeeping personnel, and the same individuals to keep the personnel rec-ords of the employees.At a Board-conducted consent election held in April 1956,the appropriate unit consisted of the employees of both Respondents.2Respondent'The General Counsel and the staff attorney appearing for him at the hearing arereferred to as the General Counsel and the National Labor Relations Board as the Board.a Case No. 18-RC-2822 (unpublished). 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDRedgranite is a partnership consisting of six partners, four of whom are the onlyfour officers of Respondent Chicago.The principal managing official of both Re-spondents is Jerome (Jerry) Kunik, who is a partner in Respondent Redgranite andis president of Respondent Chicago.As is seen below, employees of one Respondenthave been hired by supervisors of the other, and work assignments or instructions areregularly given to the employeesof oneRespondent by supervisors of the other. Itis clear, as alleged in the complaint, that in the conduct of their interrelated opera-tions at Redgranite,Wisconsin,the Respondents constitute a single employer withinthe meaning of Section 2(2) of the Act.Respondent Redgranite, having its principal office and plant at Redgranite, is en-gaged in the business of purchasing and salting cucumbers, 50 to 60 percent of whichare sold to Respondent Chicago, and the remainder to other purchasers.Duringthe calendar year 1957 Respondent Redgranite sold and shipped processed productsvalued .in excess of $300,000 from said plant to points outside the State of Wisconsin.Respondent Chicago is a corporation having principal offices and places of busi-ness in both Chicago, Illinois, and Redgranite, Wisconsin.At its Redgranite plantit is engaged in the business of processing pickles and pickle products.During thecalendar year 1957 Respondent Chicago sold and shipped manufactured productsvalued in excess of $1,000,000 from its Redgranite plant to points outside the Stateof Wisconsin. It is hereby held that each Respondent is engaged in commerce with-in the meaning of the Act.All of the complained-of events herein occurred during the busiest part of Re-spondents' year, during the peak season variously referred to in the record as thesummer season, the summer pack, the fresh pack pickle season. This is the onlypart of the year that Respondents run a night shift, and it is the period when theWisconsin-grown cucumbers are brought into the plants.The summer season of1957 began during about the last week of July and was in full operation at the timeof the discharges on August 14 and 15.The record does not contain the precisedate of the ending of the 1957 season, but the summer season generally ends some-time in October and is generally spoken of as a 14-week season. President Kunikthought the 1957 season ended in October.Respondents employ approximately 75employees on a year-round basis.Four of those discharged in the middle of August1957-Marvin Dutcher, Edward Greer, Margaret Greer, and Glen Turner-wereyear-round employees.During the summer season Respondents employ from 300to 400 people, of whom, during the 1957 season, there were between 100 and125 on the night shift.All 17 of the employees discharged August 15 after the unionmeeting were on the night shift and were seasonal employees.II.THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters,Chauffeurs,Warehousemen&Helpers Local Union No. 126,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, referred to herein as the Union,is a labor organization within the meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background factsIn the spring of 1956,InternationalUnion of United Automobile, Aircraft andAgricultural Implement Workers of America, AFL-CIO,made anattempt toorganizethe employees of the Respondentsin Redgranite,which effort culminatedin a consentelection held April 27 which the Union lost 59-16.3During this organizational cam-paign, over the long distance telephone from Chicago, Jerome Kunik talked about itwith several of his employeesin Redgranite,includingMarvin Dutcher and EmeryDutcher.Asked why he talked with these particular employees, Kunik testified"they had been with the Companya long time.and Iheard that they were theones that talked about this union business in the plant.My associates told me thatthey had heard from Marvin and Emery and whoever else was in the office..Marvin Dutcher testified that over the telephone Kunik asked him what wasgoing on,what was the trouble, and what the employees wanted.Kunik told Dutcher hewould rather bargain with the employees than with an organization, that he wastalking with Dutcher because he figured Dutcher was one of his key men.Dutchertold Kunik that the employees were talking about a 25-cent increase.Kunik repliedthat that was pretty steep and he could not do that, and he asked Dutcher to talk with3Case No. 18-RC-2822 (unpublished). REDGRANITE PICKLE COMPANY101the employees and see what they would settle for, and added that he would be inRedgranite in 2 or 3 days and would talk with the employees.A few days laterKunik told the assembled male employees of both Respondents that he would ratherbargain with the employees than have some outsider come in, and announced a 10-cent-an-hour wage increase, effective a few days later.The women employees hadjust receivedan increasea few days or weeks before.To the assembled group Kunikalso promised an additional wageincreaseat the beginning of the summer season, andin fact the male year-round employees received an additional 5-cent increase in aboutJuly.For employee John Oleson, at least, these were the first wage increases in over51/zyears.Prior to his meeting, Kunik had further felt out the situation by sum-moning employee Glen Turner and talking with him in the presence of Partner JackOlevsky of Respondent Redgranite and Superintendent Henry Kenig of RespondentChicago.Kunik had asked Turner why the men were trying to organize and whatwere their complaints, and Turner had replied that they were not paid enough, werenot getting a week's vacation with pay or any paid insurance.During this organiza-tional campaign Turner wore a union button at work for about 6 weeks.On thewitness stand Kunik admitted that he knew that employee Edward Greer participatedin organizational work for the UAW during this 1956 campaign.No unfair labor practice findings herein are based upon the above backgroundfacts.The above facts were received in evidence and are herein considered as back-ground to explain any ambiguous and equivocal conduct on the part of Respondentsduring the complained-of activities in 1957.4B,The. 1957 organizational campaign, the interrogations, and the dischargesDuring the summer of 1957 Redgranite, Wisconsin, had a population of between700 and 750.During their summer peak season, which was in progress at the timeof the organizational campaign of Local 126 with which we are here concerned, theRespondents employed about 300-400 employees, who lived in Redgranite or in thesurrounding villages and countryside.Two organizers representing Local 126 drovearound and parked at different places in Redgranite for a period of about 8 workingdays prior to the discharges complained of herein.During this period they talkedwith employees Edward and Margaret Greer at the latter's home away from Red-granite and at least once on themainstreet of Redgranite, and talked with EdwardGreer and Marvin and Marian Dutcher at the latter's home at least once prior to anydischarge, on August 12, 1957, at which time Edward Greer and both Dutchers signedapplications for membership in the Union.5Margaret Greer signed an applicationon August 12 at her home.The Dutcher home and an automobile parked in frontof it were visible from some of Respondent Redgranite's pickle-storing vats in anarea remote from the office, but were not visible from the office.1.The interrogationsEdward Greer testified that duringthe afternoonof August 13, 1957, while he wasatwork, President Kunik:Asked me what was this I knew about the union business and I told him that Ididn't know nothing about it and he knowed about it as much as I did and hesaid, "have we got to go through this thing once again like we did before?", soI said, "I don't know," he says, "I don't want no part of this." .. .Kunik denied that this conversation took place.According to the undenied testimony of employee Steve Karmasin of RespondentChicago, one evening shortly prior to the discharge of Mr. and Mrs. Greer and ofKarmasin's brother-in-law, Marvin Dutcher (Karmasin placed it on Tuesday evening,August 13), President Kunik engaged him in conversation in the warehouse.Kunik-Asked me what I am going to do about this business that was going on again,and I told him that I didn't know a thing except the rumors that I had heardabout it and also asked me, he said, I can't understand why the boys have prob-lems, why they cannot come to see me, and he says not to try to get help fromthe outside . . . Greer and Dutcher must be at it again.Employee John Oleson of Respondent Chicago, a neutral witness who impressedme as a very honest, though nervous, witness, testified that on Wednesday, August4 ParamountCap Manufacturing Co.,119 NLRB 785.5 This finding is based upon the applications, which are in the record, and upon thetestimony of Marvin and Marian Dutcher who were more credible witnesses than EdwardGreer.The latter testified he signed his application at his own home. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD14, 1957, between 4 and 5 o'clock in the afternoon, while Oleson was in the office-on an errand, President Kunik "asked me if I heard anything in the back where I was.working about them trying to start another union in here." In substance the witness.replied yes, that the first he had heard of it was that morning when he had come to,work, when the fellow who was working with him, Marvin Carpenter, asked himif he had heard anything about them organizing a union.Asked if such a conversa-tion took place with Oleson, Kunik replied, "It could have taken place just as wellthe 15th or the 16th or the 17th. I do not recall any particular dates. I mighthave had a conference with him,, that is very possible:Oleson testified that heremembered this conversation took place when the train was in, and without con-tradiction he testified that at that time of year the train was in only on Wednesday'and on Sunday. It follows, and I find, that this conversation took place on Wednes-day, August 14.Marvin Dutcher testified that the day before his discharge, which would have-placed it on August 14, 1957, Kunik called him into the warehouse and said,What is this that I heard through the grapevine, he said, about trying to organize-or geta union inhere.And I said, well, I don't know too much about it.Hesaid,where did it start from, and I told him as near as I know, it come fromWautoma, and he askedme ifI knew the fellows, and I told him no.And he.says, you know, when this happened before, he said, you know I never laid'nobody off, he said, but maybe I should have.Dutcher testified further that during this conversation Kunik asked Dutcher whatkind of car the organizers were driving, told Dutcher. that the Company wouldput an insurance plan into effect the first week of November, said that he had heardthat there was going to be a union meeting and asked where it was going to beheld, and asked if Dutcher had talked to other fellows about the Union.To thelatter question Dutcher replied that he had discussed it with Harvey Henke.Although President Kunik did not specifically deny the above conversation withDutcher, he testified in substance that his first knowledge of union activity in andaround the plant was on August 15 when he saw handbills being passed out in theafternoon.Asked if prior to that he had had any indication "from any employeeor rumor or written statement or in any fashion as to any activity in and around theplant" Kunik replied, "No, sir. I was too busy for rumors or anything else at thattime of the year. I had my work (cut) out for me pretty good."Margaret Greer testified without contradiction that the day after her discharge;.on August 15, she returned to the plant and, among other things, talked with Kunik.She testified that she did not remember just how it came about, "but we were talking-about the Union.He told me that Mr. Tilkens and them had been out to my house-for supper . . .Mrs. Greer admitted the accusation to Kunik.As will be seen below, in all some 22 employees were discharged by Respondentson August 14 and 15. The following Monday, August 19, 1957, Barbara Kanneman'applied first to Kunik and then to Supervisor Berray for a job.During their con-versation Berray asked her, according to Kanneman, whether she had been thinkingabout the Union and whether she intended joining the Union, to which Kannemanreplied, "No."Kanneman was hired. Berray denied making these interrogations..As Kanneman impressed me as a more credible witness than Berray, I credit hertestimony.ConclusionsAs has beenseen,interrogations concerning the Union were attributed to Presi-dent Kunik on August 14 and 15 by some five employees. Concerning these con-versations,Kunik denied only one.The testimony of John Oleson, a particularlyhonest witness and a neutral one, was alluded to by Kunik and was not denieditiscreditedin full,including the date of August 14 when it occurred.AlsoSteve Karmasin was an honest and credible witness whose testimony was not deniedby Kunik, and whose testimony is credited.Based on the testimony of these two witnesses I find that Kunik interrogated themconcerning the Union prior to the discharge of the Greers and Dutchers, Kunikthereby displaying a knowledge concerning the organizing drive prior to the dischargesdespite his testimony to the contrary.Because much of Kunik's testimony concerningthe discharges consisted of generalities, exaggerations, and conclusions, and becauseof numerous inconsistencies in his testimony, examples of which appear below,Kunik was not a convincing witness. In view of this, as Edward Greer, MargaretGreer, and Marvin Dutcher were more believable as witnesses than Kunik, and asthe record does not suggest a reason why Kunik would question Karmasin andOleson concerning the Union and not question Mr. and Mrs. Greer and MarvinDutcher concerning it, I find, on the record as a whole, that the August 14 and 15 REDGRANITE PICKLE COMPANY103interrogations of the Greers and Marvin Dutcher were made substantially as testifiedby each of them.The question remains as to whether these remarks by Kunik to these five employeeswere, in the light of all the surrounding circumstances as shown in the record,violations of the Act. I conclude that they were.As will be seen below, theseremarks preceded by only a matter of hours, or a day or so, the unlawful dischargeof 22 employees.His reminding Marvin Dutcher that "when this happened beforeI never laid nobody off . . . but maybe I should have" was an implied threattomake layoffs I this time in retaliation against the union drive.Under all the!circumstances the interrogations of the five employees and the implied threat ad-dressed to Dutcher reasonably tended to restrain or interfere with employees inthe exercise of rights guaranteed in Section 7, Respondent Chicago thereby violatingSection 8 (a) (1) of the Act.The next question is whether Berray's asking Kanneman on August 19 whethershe had been thinking about the Union and whether she intended joining the Unionwas a violation of the Act.Following so closely upon the unlawful discharges,found below, 17 of them right after the union meeting the previous Thursday night(which in the employees' minds were certain to have been connected with the unionmeeting), putting these questions to an applicant who knew about the discharges,as did Kanneman, was a way of informing the applicant to stay away from theUnion, and reasonably tended to restrain or interfere with employees in the exerciseof rights guaranteed in Section 7, Respondent Chicago thereby violating Section8(a)(1).2.Discharge of the Greers, the Dutchers, and TurnerAt the close of their shift, shortly after 5 o'clock, on August 14, Kunik hadMr. and Mrs. Greer sent to his office, and a few minutes later had Glen Turner sentto his office,and in dischargingeach of them gave as the reason that he was doingitfor the good of the Company.Although requested, he refused to give themany other reason.Early the following morning Kunik discharged Marvin Dutcher,also for the alleged good of the Company; and shortly after 5 o'clock that after-noon,at the direction of Kunik, Marian Dutcher, wife of Marvin, was dischargedby Supervisor Bernice Berray, who gave as the only reason for the action the factthat it had been ordered from the office.All of these discharges were made orordered by Kunik, although he admitted that he himself did not customarily dis-charge employees.At the hearing Respondents' alleged reasons for these dis-charges,considered below, left it as mere coincidence that these five dischargesincluded two husband-and-wife teams and that the first three discharges occurredalmost simultaneously and the other two the following day, the day of the firstopen union meeting.The entire record suggests that more than coincidence wasinvolved.The two Greers and the two Dutchers all worked for Respondent Chicago;Turner worked for Respondent Redgranite.Although the word "layoff" was usedin some cases,it is clear on all the facts that these employees were discharged,and Respondents did not contend otherwise.None of the employees have beenrecalled to work.These five discharges are now considered in greater particularity.Margaret GreerAt the conclusion of their shift on August 14, about 5 p.m., Kunik summonedthe husband and wife, Edward and Margaret Greer, to his office, and dischargedthem.In their testimony all three agreed that the only reason he gave either ofthem was that he was taking the action for the benefit or good of the Company.In substance, Kunik testified that when they started to protest he cut them off, toldthem he did not want to discuss it, that the Company had hired them and now theCompany had discharged them and that was all there was to it. In substance, theGreers testified that considerably more was said.At the hearing certain reasonswere assigned by Respondents for the discharge of each of these employees, butRespondents' defense failed to explain why they were called to the office anddischarged more or less simultaneously.In substance, both Greers testified that after Kunik had told them he was layingthem off,Mrs. Greer asked what it was all about, and why she was being laidoff, and Kunik repeated that he was doing it just for the benefit of the Company.Both Greers testified that Mrs. Greer asked if her work was satisfactory and Kunikreplied that it was.Margaret Greer testified that she asked if she could draw herunemployment insurance and Kunik replied that she could.Both Greers testifiedthat after this initial conversation, withMrs. Greer, the.latter left the. office, andthat Edward Greer remained in the office talking with Kunik for a while longer. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the uncontradicted testimony of Margaret Greer, she returned tothe office the next day, August 15, to straighten out a miscalculation of her time asreflected in one of the checks handed to her by Kunik the night before.While inthe office she had another short conversation with Kunik concerning her discharge,during which the Union came into the discussion,Kunik told her that the unionorganizers had been out to her house for supper and she admitted that this wastrue.(The two organizers had had supper at the Greer home on Wednesday,August 7.)During this conversation Margaret Greer again asked Kunik for anexplanation as to why she was laid off and he said for no reason at all, just forthe benefit of the Company.Prior to her discharge, Margaret Greer had been a year-round steadily employedemployee of Respondent Chicago for 3 years.Prior to that she had worked duringthe peak season for two seasons.Prior to the 1957 peak season she had performeda number of jobs in the packing department including packing pickles, sortingpickles, labeling, and running the slicer.During the 1957 peak season up until herdischarge she was given an 'important assignment on a newly installed automaticpickle-packing machine which doubled the factory's packing capacity.Other thanfor a short trial run in June, this new machine was in operation only a littleover 2 weeks prior to Mrs. Greer's discharge.Her job was to take the filled jarsof pickles out of the packer and put them on the line for the other girls to "top." Inaddition she was taught how to turn the machine on and off and was authorized toturn it off when something went wrong, even though she stood some 6 or 8 feetfrom, and had to go past some other employees to get to, the controls.At herwork, Mrs. Greer stood fairly close to Marian Dutcher, who also had the importantassignment on the automatic machine of placing empty glass jars in the cups onthe moving belt on the way into the tumbler to be filled.These two, Mrs. Greer andMrs. Dutcher, held the only jobs on the machine itself.All the other womenassigned to the machine worked on lines feeding into or out of it.Asked by Respondent's counsel why he discharged Margaret Greer, President Kunikreplied, "Well, I discharged her due to the fact that she just talked too much withher neighbor [Marian Dutcher] and didn't pay much attention to her job.And atthe same time she was a rumormonger. She was making more money and she wasgetting as much money as the floor lady and that had been going on for quite awhile."Elaborating, the witness said that he had received reports from his super-visors and that "towards the end of that week" (Mrs. Greer was discharged onWednesday) "I noticed her keeping company with a neighbor right next to her whowas Mr. Dutcher and the machine didn't operate as efficiently as it should havedone."The alleged rumormongering was further explained by witness BerniceBerray, who testified that at an unspecified time two other employees complained toBerray that Margaret Greer had claimed to them that she got more of a bonus thanthe rest of the women got. Berray did not discuss this alleged wrongdoing ofMargaret Greer with the latter but instead offered to show the two complaining womenthe payroll in order to convince them that what Mrs. Greer had allegedly claimedwas not so. Berray testified that other women had also asked her if Margaret Greergot more money than they did, but Berray could not remember their names. Oncross-examination, Berray admitted that these alleged statements by Margaret Greerdid not "impress" Berray very much, and that she herself would not have considereddischarging or recommending. the discharge of an individual for making them.Tobe noted in this connection is that Kunik testified that he himself did not customarilyhire or fire employees, and the further fact that Berray had the authority to hireand presumably the authority to discharge, but she neither discharged nor recom-mended the discharge of Margaret Greer.On cross-examination Margaret Greerdeniedmaking these alleged statements to other employees and also denied anumber of other implications which Respondent thereafter in its case-in-chief didnot undertake to develop as alleged reasons for her discharge. She was not asked,and so neither admitted nor denied, whether she talked with Marian Dutcher whileat work.As in the discharge interview or the next day Kunik refused to give MargaretGreer any one of the reasons asserted at the hearing as the reasons for her dis-charge; as the alleged reasons were not a cause for discharge in the eyes of Berray,who supervised all the women in the packing department and knew their workinghabits far better than Kunik possibly could have; as (as will be seen below in theconsideration ofMarian Dutcher's discharge) any inefficiency in the automaticpacking machine, a new machine not yet in full running stride, was due primarilyto machine trouble and the failure of the girls on the glass line to keep ahead of thebelt, rather than to conversationalism; as the asserted reasons fail to explain whyGreer was discharged on August 14 rather than on some other date; and as, inany REDGRANITE PICKLE COMPANY105case, the entire record establishes that the motives behind Kunik's actions on August14 and 15 were highly suspect, I find that the alleged reasons for the discharge ofMargaret Greer were mere pretexts and not the real reason for her discharge.Edward GreerEdward Greer was a year-round steady employee of Respondent Chicago PickleCompany, Inc., from the spring of 1955 until his discharge on August 14, 1957.Hisprincipal job was coopering or heading 50-gallon barrels of cooked relish or dicedpickles.Coopering was a specialty job performed by only three persons in bothRespondents.Coopering consisted of knocking the hoops off the filled barrel, puttingon the head or cover and fitting it into the notches, replacing and tightening thehoops, laying the barrel on its side and knocking the bung out,filling the barrelwith brine, then closing the bung and painting the barrel.Greer had performed thisoperation at least two winters.Summers he usually worked in the "cooking room"or did other operations,but during the peak season of 1957, because there wascoopering to do he continued doing it right up to his completion of that workthe very day of his discharge, and in addition for about the first 2 hours eachmorning he assisted Marvin Dutcher and the washing crew at their task. It wasnot claimed that Greer was laid off for lack of work, and, as has been seen, hewas a year-round employee.As has been seen above, the day before his discharge President Kunik selectedGreer as one of a few employees from whom to gain some information concerningthe union movement.Greer told Kunik that the latter knew as much about it asGreer did. In Greer's language,Kunik said,"I don'twant no part of this."Greerreplied,"If sometimes you don'tget what you want is what youget,"6atwhichpoint Kunik turned around and walked off.The beginning of the discharge interview with the Greers has been seen above in theconsideration of Mrs. Greer's discharge.AfterMrs. Greer left the office on thatoccasion,Greer accused Kunik of discharging them both"on account of this unionactivity."Kunik denied this, stated that he had been"lenient before" even thoughhe could have laid anybody off, but added that"this is not for that.This is justfor the benefit of the company."Only Kunik testified for Respondent as to why Greer was allegedly discharged.Greer worked directly under Superintendent Henry Kenig,who was not called tothe witness stand,and took some orders from Supervisor Berray, who, though awitness, was not asked to testify concerning the discharge of Greer.Although Kunik's testimony concerning why Greer was discharged was generalizedand somewhat exaggerated,in substance his position was that Greer was dischargedbecause (1) somebody (we do not know who) asked him to work the previousSunday, he promised he would and then did not show up; (2) the next day, Monday,Greer did not show up for work (which Kunik discovered that morning), but latethat afternoon Kunik saw him just outside the plant, at which time Greer wasallegedly under the influence of liquor;(3) at unstated times Kunik had reportsfrom unnamed supervisors that Greer had told unnamed employees that he wasmaking more money than they were and that Kunik had promised them(or him-Kunik stated it both ways at different times) more money, thereby disrupting theharmony of the plant.These defenses are now considered.In substance Kunik stated that as a result of Greer's failure to work on Sunday(he had worked Monday through Saturday the previous week) and Monday, thecoopering work fell far behind,thereby holding up some production behind it.How-ever, by theend of his shift and the time of Greer's discharge on Wednesday, allthe coopering had been completed and the "relish season"had been ended. Therebeing no evidence that anyone assisted him, presumably on Tuesday and WednesdayGreer finished off the backlog,and any additional barrels.As to whether in factGreer had promised someone to work Sunday and then had failed to do so, therecord has only the hearsay statement of Kunik, neither the someone having testifiednor Greer having been asked about this on cross-examination or otherwise.As to Monday,August 12,Greer testified that he reported for work that morning,.punching in at about 5:40 a.m., that he was ill and went home and slept all day until.time to come down and pick up his wife upon completion of her day's work, which.he did,still feeling ill.He denied seeing or talking with Kunik when he came down.that afternoon.Asked on cross-examination what made him sick,Greer replied,"I don'tknow.I have ulcers."Asked, "You drink a little?"Greer replied, "Yes,O The transcript of the hearing failed to record that Greer made this statement toEunik.As I distinctly remember that Greer testified he made this statement, thetranscript, page 446, is corrected accordingly. 106DECISIONSOF NATIONALLABOR RELATIONS BOA_.DI do, but I figure that is my business." Asked, "Is that why you have ulcers?", hereplied, "Could be."He was not asked if he was under the influence of liquor onthe afternoon of August 12.One of the union organizers, Donald Tilkens, acredible witness, he saw at Dutcher's house shortly after he picked up his wife,testified in substance that he did not notice that Greer had been drinking and that"ifhe was intoxicated he talked awfully sober."Marvin Dutcher testified thatGreer told him he was sick. In connection with this it should be noted that Kuniktestified that prior to this occasion he had had reports from his supervisors ofdrinking by Greer, and that from Kunik's personal observation "it seemed to melikemost of the time he was" under the influence of drink. If this was an exaggera-tion it reflects adversely upon Kunik as a stater of fact. If it was true that Greer wasunder the influence of drink "most of the time" while he was working for RespondentChicago for over 2 years, then it is certain that during all of that time Kunik hadchosen not to discharge him because of it.This raises the question as to why seeingGreer "under the influence" on August 12 was the "straw that broke the camel'sback," as Kunik testified.That Respondent condoned drinking by its employees isfurther shown by the fact that the man it put in charge of the washing crew afterdischarging Marvin Dutcher, Harvey Henke, was a "drinking man"-to use Kunik'sphrase-whose automobile license had been takenawayfrom him for a year andwho was "under bond." Further, Kunik testified in substance that he would not havedischarged Greer solely for being drunk on Monday-he stated that he would nothave discharged him if he had not failed to work on Sunday and Monday and if hehad not caused "turmoil" around the plant. I conclude from all this testimony con-cerning drinking, including the fact that the key spot held by Marvin Dutcher wasfilled after his discharge by a "drinking man," that in fact -drinking was in noway the cause of Greer's discharge nand that Greer's being drunk on Monday, if hewas (which I do not find it necessary to conclude one way or the other) was alsoin nowise the cause of his discharge.As to Greer's "disturbing" employees and creating "turmoil" in the plant bystatements he allegedly made, this defense was not developed beyond its mere asser-tion at the hearing by hearsay evidence and in the form of Kunik's conclusion.AsKunik's conclusions were contrary to the weight of the evidence in other respectsand as he did not impress me as a reliable stater of facts or conclusions on contestedissues, his assertions and conclusions in this regard are not credited.In view of the above considerations, as in the discharge interview Kunik refusedto-give Edward Greer any one of the reasons asserted at the hearing as the reasonsfor his discharge, and as the defense to this discharge rests solely upon the general-ized, exaggerated, and altogether questionable testimony of President Kunik, I donot credit Respondent's defense to the discharge of Edward Greer.Glen TurnerGlen Turner was employed by Respondent Redgranite as a year-round employeefrom the fall of 1954 until his discharge on August 14, 1957. Prior to that he workedas a seasonal employee during the peak seasons of 1946, 1950, and 1954.Mostlyhe worked on the dock and around the barrel room, unloading and sorting cucum-bers, etc., and grinding barrels, which meant cutting the charcoal out of the insideof them.He took his `orders from Dock Foreman Claire Gehrke, and from Part-ners Jack Olevsky and Marvin Miretzky..Turner, who impressed me as an honest and credible witness, testified that forthe last couple of days before he was discharged "quite a few people" around theplant were talking about the fact that a union was "trying to get in there again," andthat he himself discussed the subject with Edward Greer and John Sroka.He dis-cussed it with Greer the morning of the day he was discharged, August 14, in thepresence of two other men whose names he did not know. The record does notreveal when he discussed it with John Sroka, but on August 12 Sroka had been atMarvin Dutcher's house for an hour or so shortly after 5 p.m. at the same time thatthe two union organizers and Edward Greer were there, at which time both Dutchersand Edward Greer signed application cards for membership in the Union and JohnSroka did not .7.7 John Sroka was sometimes referred to in the record as Johnny Sroka. At leastonce, on page 16 of the transcript, he was erroneously referred to as "Jennie" Sroka.ing about the presence of another Sroka named "Jennie," I find that there was no "Jennie"Sroka and that only John.Sroka attended the August 12 gathering with the other em-ployees and union organizers.Wherever. the name "Jennie Sroka" appears in the record,it is hereby corrected to read "Johnny Sroka." REDGRANITE PICKLE COMPANY107Shortly after 5 o'clock, the end of his shift, on August 14, Kunik had Turner sentto the office, presented him his checks, and told him he was discharging him for thegood of the Company.When Turner asked him for what reason he was discharginghim Kunik replied, according to the credited testimony of Turner, "Let's say we'vejust got too much help." Turner then asked if it. had anything to do with the rumorsgoing around the factory.Kunik replied, "Rumors get around."Turner immediately returned to the dock and asked Jack Olevsky why he wasbeing fired.Olevsky replied that "Jerry said that he would explain everything toyou.".Turner then returned to Kunik's office and. asked him for more definite reasons forthe action.Kunik replied only that it was for the good of the Company. Turnerasked him for his "vacation check."Kunik replied that if he had one coming hewould receive it.Asked why he discharged Glen Turner, President Kunik replied,I received several reports, in the course of time, that he wasn't co-operative.He didn't take interest in his job, or I would say, that he was a lazy boy.He said he received these reports from Jack Olevsky and Claire Gehrke.The recordestablishes that Respondent's officials had always considered Turner's attitude andperformance on the job as something less than completely satisfactory, but that priorto the advent of the Union they had kept him on the job as a year-round employeefor nearly 3 years, nevertheless.Olevsky testified that Turner "would work some-times good and at times he would loaf"; he was "strong and lazy at times . . . to mehe seemed that if he wanted to work he could work." On direct examinationGehrke testified,.he would be an awful slow starter and maybe he would have to go to thetoilet before he would start and hang around on different occasions and when hewas working he would walk off his job and go and visit with. the other help,stroll around the platform..I would say, "Aren't you lost, Turner?" . ."I don't know," he says, and he would kind of loaf back to his job and startedworking..We never was very tough on anybody. . . They wasn't verytough on anybody, if we had reasons to fire him, but we just give him a break.On cross-examination Gehrke testified that "I never could see" that Turner was awilling worker, although "he is a pretty good-sized fellow."He continued,Once in 'a while two or three days he would take these strolls around andwalk away from his job and I would say aren't you lost or something and thenhe would stroll back to his job at,an easy gait. .Asked, "But you never did anything about it, you kept him on?", Gehrke replied,Well, we was, of course, figuring to get along as good as we could with the help,itwas all a pretty nice bunch of fellows as far as that goes. I don't think any-body could say they was misused in that place.Asked, "You don't suppose he would have been kept around there unless he was areasonably satisfactory employee, do you?" Gehrke replied,Well, up to the last couple of years it has been hard to get help and we had tokeep what we could get.This answer scarcely explained keeping him the last 2 of his 3 years.Olevsky testified on direct examination that the "conveyor" incident which leddirectly to Turner's discharge occurred on August 14.On cross-examination headmitted that he did not remember whether, when two employees of the Board talkedto him about the Turner discharge some 2 months after the event, in October 1957, hetold them the incident had occurred on August 13 rather than August 14.On cross-examination Olevsky at first stated that the only thing he mentioned to the investiga-tors about Turner was the "conveyor" incident, saying they did not ask him aboutanything else.Then he admitted that they had asked him about the quality ofTurner's work, and contradicted himself by saying that "I told them that there weretimes that he worked good and times he didn't work good."Turner testified that nothing unusual happened the day or so before his discharge,that he received no "bawling out" from Olevsky or Gehrke, and that his dischargecame as a complete surprise to him-which latter conclusion was borne out by hisaction in returning to Olevsky after the discharge and then returning to Kunik in aneffort to discover a reason for the discharge.The conveyor incident consisted of the following:On the afternoon of August 14Olevsky allegedly saw Turner beginning to unload a truck by hand rather than usingthe conveyor.When Olevsky told him to use the conveyor Turner allegedly replied, 108DECISIONS OF NATIONAL LABOR RELATIONS BOARD"If I use the conveyor. . .we will get through too fast."There was no claim thatTurner did not then start immediately to use the conveyor.Olevsky testified that "Igot a little disgusted and I went up and I told Jerry Kunik about it."Kunik toldOlevsky to send Turner up, and when he did at the end of the shift, discharged him.On cross-examination Olevsky stated that unloading by conveyor was quicker, but nolesswork for Turner,and that whenever Turner finished that assignment he wouldbe given another.In June,at the beginning of the peak season,and not many weeks before his dis-charge, at Turner's request twice presented,Turner was given a raise from $1.15 to$1.25 per hour.Respondent contended that this raise was given to "pep him up" alittle.Kunik testified that thereafter he saw no improvement in Turner.Incon-sistently Olevsky testified that"After I gave him the wage increase the first couple ofweeks he worked very well.He worked faithfully and hard, as I thought he couldif he wanted to,only a little later he started to act up a little bit."About 6 months before his discharge Turner had been sent on an errand in hiscar along with a truck and two men.Apparently they all returned 2 hours late,Turner returning drunk.The other two men were docked the time, but apparentlyTurner was not docked anything.He was sent to sleep it off in his car,and when hewas later found roaming around the factory,he was sent home.No action was takenagainst Turner.The record does not show that Respondent even considered dis-charging him over that incident.Compared to that incident the "conveyor"incidentseems trivial indeed.The record discloses no reason why, if the"conveyor"incident or Turner's generaldeportment were the real reasons for Turner's discharge,Kunik should have refusedto inform him of that fact when Turner pressed him for a reason for the action atthe discharge interview and upon Turner's return to see Kunik immediately thereafter.Further, Turner's remark to Olevsky about getting through too fast must have beensaid in humor,since, as Olevsky admitted,Turner's not using the conveyor would infact save Turner no work during the course of his shift.There was plenty of work,.and at the conclusion of unloading that truck there was always another assignment..In any case, Kunik's quick decision to discharge Turner allegedly over this trivialincident is highly suspect on the entire record in this case.Under all the circum-stances, the asserted reasons for the discharge-his general deportment over a periodof years and the conveyor incident-appear to me more as pretexts than as the realreasons for the discharge.Under the circumstances the defense to the discharge ofTurner is not credited.Marvin DutcherMarvin Dutcher worked for Chicago Pickle Company as a full-time year-round.employee for at least 7 years prior to his discharge on August 15, 1957, and as a.seasonal employee for several years before that.His connection with the Companybegan about the time that Jerome Kunik's did.During the busy season he and a.crew of three or four others operated the washing machine for all pickles, and during:the rest of the year he performed a number of other jobs around the plant. In addi-tion to his regular duties, he mowed the lawns around the company-owned housein Redgranite, and Partner Marvin Miretsky's house, and also put the storm windowson and off both houses. On occasion he chauffeured one or more officials of theRespondents to or from Oshkosh or Fond du Lac, Wisconsin, for their train to orfrom Chicago.As has beenseenabove, the afternoon before his discharge, President Kunik.sought without much avail to learn from Dutcher something about the organizationaldrive of the Union, including such questions as where it started, who the organizers.were, what kind of a car they drove, whether there was going to be a union meetingand if so where it was to be, whether Dutcher had talked to the other employeesabout the Union.Dutcher admitted he had talked with one employee.Kunik hadalso made an implied threat to discharge in retaliation against the organizing drive.When Dutcher reported for work early Thursday morning, August 15, 1957,there was a handwritten note stapled to his timecard saying, "Don't punch in, seeJerry."Dutcher returned to the plantagainat about 7 o'clock in the morningand talked with President Kunik in his office.Kunik was not asked, and so didnot testify, concerning this specific conversation.According to the uncontradictedtestimony of Dutcher, Kunik accused him of lying to him about the Union, andsaid that Dutcher knew more about the Union than he claimed.Dutcher repliedthat he had told him what he knew.Dutcher's testimony continues as follows:Well, he told me it was not on account of the Union, it was for the benefit ofthe Company that he was laying me off, and at that time I asked him if my workwas satisfactory, and he said, yes.He also asked me, he said, wouldn't you REDGRANITE PICKLE COMPANY109be kind of shook up or whatever you call it, something like this was happening,and I said, I wouldn't.And at this time he was pacing the floor,and he toldme that I had been employed there for many years and I was looking at oneof the best friends I ever had,and he wished we could have been friends formany more years. . . . well,he told me that he was laying me off because Iwas a good worker and he was giving me a vacation for the benefit of theCompany..he handed me three.checks.One check was for the weekbefore and the other check was for Monday until Wednesday,when I gotlaid off, and the other check was a vacation check for one week. ..he handedme those checks at the beginning. . . .I told him I had a mortgage on myhome, and different things, that it was pretty hard when a guy got laid off,and he said you see what you can do for me and I will see what I can do for you.At the change of shifts that afternoon Dutcher,along with Edward Greer, assistedthree union representatives in passing out handbills to the employees of both Respond-ents, on the street just opposite the main employee entrance to the plant, and inthe company parking lot.Respondent Chicago's defense to the discharge of Marvin Dutcher was varyingand inconsistent,and the alleged reasons for the discharge were presented at thehearing and in Respondents'brief with varying degrees of emphasis.After testify-ing for some minutes about Dutcher's failure to report on time at 5 o'clock in themorning, and with Dutcher's last timecard covering his hours worked his last halfweek in his hand,President Kunik was asked why he discharged Marvin Dutcher.In a long answer Kunik then,for the first time, explained that a part of Dutcher'sduty was to stay after the 5 o'clock conclusion of his shift and clean the washingmachine, which was important to the operation.Kunik said that on August 14,Dutcher left at 5 o'clock or 5 minutes thereafter,not having cleaned the machine,and that when he discovered it later that evening he directed that a note be puton Dutcher's timecard to see Kunik in the morning.Kunik's long answer concluded,"And that is the morning when I discharged Marvin Dutcher for not performinghis duties in washing the machine and cleaning it as he had left it on previous times,and, of course,the lateness of time."Thus only the last seven words of this longanswer as to why he had discharged Dutcher related to Dutcher's tardiness.In its brief Respondent took the position that"Dutcher was discharged becausehe, as the straw boss or lead man on the pickle washing machine, was constantlycoming to work late and setting a bad example for the part-time employees whowere always working on the washer."As for Dutcher's alleged leaving his job at 5 o'clock or 5:05 on August 14, histimecard shows that he punched out that day at 5:35 p.m.Kunik referred to thecleaning out and washing out the machine,and Dutcher referred to changing thewater in the machine,and said that it took about 15 minutes or so to fill the machineup.I conclude that washing and cleaning the machine consisted of rinsing it out,refilling it with clean water and adding the right amount of a vegetable detergentused to loosen the sand and grit from the cucumbers.If it could be filled in 15minutes presumably the machine could be drained in 15 minutes or less.As Dutcherdid not punch out until 5:35 p.m.on August 14, I conclude that before checkingout he cleaned and refilled the machine as was his custom. In this connectionit should be noted that there was no claim that Dutcher failed to service the machineproperly before checking out on his last Monday and Tuesday afternoons and thatMonday he checked out at 5:28 p.m. and Tuesday at 5:31 p.m. To be noted furtherin connection with this defense is the fact that the timecards of Harvey Henke,who took Dutcher's place in charge of the washing crew and who was, presumably,therefore the man responsible for cleaning and washing the washing machine,8show that on each of his first 8 days with his new responsibility, Henke punched outconsiderably before 5:15 p.m.The following week he stayed until about 5:30each of the first four nights.As to the tardiness defense, the record has the timecards of three of the fivemembers of the washing crew for the last several weeks of Dutcher's employment-the cards of Dutcher,Harvey Henke, and Russell Fredericks.These cards show awide variation in starting time, sometimes from day to day,and from employee toemployee, and sometimes with the initialed approval of Supervisor Berray.Histimecards establish,and Dutcher admitted,that on many occasions he reportedfor work in the early morning a few minutes late.Dutcher explained,in sub-stance, that Kunik permitted him to come a little late.Although neither Henke norFredericks was called as a witness,their timecards established that upon occasionthey too were considerably tardy.in reporting to work.Edward Greer drove Henke8Kunik did not know who cleaned the machine after Dutcher left. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDtowork, so presumably Greer punched in about the same time as Henke.Thisaccounts for all but one of the wash crew.Bernice Berray admitted that although5 o'clock in the morning was the starting time for the washing crew during thepeak season starting 2 or 3 weeks before Dutcher's discharge,none of the membersof that crew actually reported for work on time as a rule.President Kunik dis-charged only Dutcher allegedly for tardiness andexamined only Dutcher's time-cardsbefore taking action.At an unstated time Supervisor Berray reported toKunikonly that Dutcherwas being tardy and said nothing about the other employeesin the crew being tardy,a fact which Kunik was unable to explain at the hearing.Neither when discharging him nor at the hearing did Respondent contend that afactor in the discharge of Edward Greer was his tardiness at reporting to work,although he then worked on the washing crew for about the first 2 hours eachmorning.As the oldest man in the washing crew and a year-round employee,Respondent considered Marvin Dutcher as the leader of that crew,although it wasnot contended that he was a supervisor within the meaning of the Act.In substance,Respondent contended that it discharged Dutcher for tardinessbecause he set such a poor example for the others in his crew.However, there isno evidence that Kunik considered discharging Emery Dutcher for tardiness, eventhough, according to Foreman Claire Gehrke,9Emery Dutcher "is late a lot of'mornings,he is never there to instruct the help on what to do.I have to do thatin the morning.He is 10 or 15 Minutes[late] lots of mornings and the helpstands there and don't know what to do"-and even though Emery Dutcher, likehis brother,had a crew working under him for which he should, presumably, set agood example.Emery Dutcher testified that he had been opposed to unions for20 years, and that "it could be"thatMr. Kunik knew that he was opposed tounions.Kunik testified that "Emery Dutcher did not have an actual starting timedue to the fact that he worked late nights in preparing brines.And if he wastired in the morning he would come a little later to work."In this connection itshould be noted that during the peak season,many of the year-round employeesworked very long hours and worked nights as well as days.The timecards dis-closed that during his last3'hweeks of employment,which was about the first31weeks of the 14-week peak season, Marvin Dutcher worked considerably morehours than any other member of the washing crew.During his last 3 full weeks ofemployment,Marvin Dutcher worked 2261/2hours,and during the same period,his brother Emery worked 11 hours more.Nothing in the record suggests that this11-hour margin caused the Company to retain the one and discharge the other fortardiness.Marvin Dutcher testified that the only time he had ever been"bawled out" byKunik for being late was at least 2 years prior to this discharge,that sometimeprior to the peak season of 1957, Supervisor Berray had,in substance,told himto try to get to work on time, but the record establishes that he had never beenwarned that he might lose his job for tardiness,nor insofar as the record shows,had any of the other tardy ones.In view of the above considerations,and on the entire record, I find RespondentChicago's defense.to the discharge of Marvin Dutcher unconvincing.Marian DutcherDuring the peak seasons of 1950, 1951,and 1952,Marian Dutcher worked theseasons.In 1953, she began working prior to the peak season and was laid off atthe very end of it. In 1954,she worked through the so-called southern pickleseason or the spring canning season and worked up until December.In 1955, shewas asked to go back but did not go because she was working elsewhere.Most ofthis time she put empty jars on the line for the handpackers to take off and putpickles in.Thus,in her previous employment, she had been something more thana seasonal worker, though not a year-round worker.In about June 1957, Mrs. Dutcher called one of the office girls at RespondentChicago who had authority to interview applicants,told her that she would like toreturn to work for Chicago Pickle Company if she could get steady work,but thatshe then had a steady job and did not want to give it up,-unless there was steadywork at the pickle company.The office girl, Irene Schutte, told her that at that timethere was no steady job.Late in July 1957,pursuant to a call from Chicago Pickle Company, MarianDutcher reported for work the next day, and Supervisor Bernice Berray gave her6 Gehrke's name is sometimes misspelled"Yerke" in the record.Wherever the errorappears it is hereby corrected.Gehrke's nickname was "Doc." REDGRANITE PICKLE COMPANY111an assignment.1°Kunik testified that he himself did not participate in the decisionto call her back and that that decision was probably made by Berray,"or any of thegirls upstairs"-meaning the office girls.Kunik added that "I especially told themnot to call her back to work,"his reason being that he had observed in her previousyears of employment that Marian Dutcher was quite a conversationalist.Never-theless, the record established that Kunik knew she had returned to work and let herkeep on working,despite her propensity for conversationalism,for several weeksuntil the Union undertook to organize the plant.Her first 2 days back withRespondent Chicago during the peak season of 1957, Berray assigned Dutcher tosorting pickles on a line that went into the automatic packer.The next day thegirlwho was putting glass on the automatic packer did not show up for work andBerray assigned Dutcher to that job, one of the two jobs directly related to theoperation of the machine.The job consisted of putting empty glass jars into thecups on the belt which went through the tumbler which filled the jars with pickles.On direct examination,overlooking the fact that Marian Dutcher had been recallednot to work on the packing machine itself,but on a line,and that she had beenassigned to work on the machine only by the accidental absence of the girl whowas on it, in answer to a question as to the basis on which he hired Marian Dutcherin late July 1957, Kunik testified,"Well, we thought that on the packing machinethat she would fit in the job."Then after testifying on cross-examination thathe himself had not participated in her recall and had opposed it, he was remindedthat he had testified that he thought she would fit on the job.Kunik replied, "Weput her on there,and we thought she would fit on the job. Bernice put her there."Asked, "Didn't you think she would fit on the job?" Kunik replied in self-contradic-tion, "I don'tknow."Asked,"Weren't you interested in getting somebody on thejob that would be able to do it?" Kunik replied,"I thought I would put her on thejob so there would be less talking and less conversation."The few weeks that Marian Dutcher worked on the automatic packer were thefirstweeks of its usage during a peak season.Kunik admitted that the entire 1957peak season was experimental as far as the automatic packer was concerned.Therecord established that during those first few weeks any inefficiency in productionwas primarily caused by machine trouble which closed down the operation tem-porarily and caused the 20 girls on the lines serving it to be temporarily withoutwork, and by failure of the girls who were putting glass on the line above Dutcherto keep her sufficiently supplied with empty jars so that she could keep all of thecups on the belt filled with jars before they went into the tumbler.This conclusionis based upon the credible testimony of Margaret Greer and Marian Dutcher, whowere right there every day all day, and is made despite any testimony by Kunikto the contrary.Kunik admitted that he did not keep complete production recordson the automatic packing machine and that his production records consisted of"from day to day for my own personal knowledge."As has been seen above,on August 12 and again on August:14, in the lateafternoon after the first shift was over, the union organizers' car was parked infront of the Dutcher house for one-half hour or more.On August 12, MarianDutcher signed a union application card.About 5 p.m.,or a little after,on the afternoon of August 15, as handbills werebeing passed out outside the plant by Union Organizers Marvin Dutcher and EdwardGreer, Bernice Berray came to Marian Dutcher and told her, in substance,that shehad orders from the office to lay her off.Berray asked her to come to the "sugarroom" to get her check.Five or so minutes later in the sugar room, Dutcher againasked Berray why she was being laid off and Berray replied,according to the un-contradicted testimony of Dutcher,for Dutcher"not to get made at her, it was nodoings of hers,that they told her up in the office that she should lay me off.AndI asked her if my work was alright and she said yes, there was nothing wrong withmy work.And I took my two checks and left."There had been no incident unfavorable to Marian Dutcher in the plant that day.Margaret Greer was not present that day because she had been discharged thenight before,and so Dutcher could not have been inefficient that day because of anyconversations with Greer.In fact, that day, she had performed Greer's operationfor a time, and then, atthe request of Berray,had instructed a new girl on that job.Berray, who discharged 'Dutcher, was asked no questions on the witness standconcerning this discharge,and so gave no reason for it.In substance,President10 As nothing was said when she was called to work or when she was given an assign-ment,or at any other time, insofar as the record shows, concerning whether MarianDutcher was being recalled as a year-round worker, I find that she was recalled as aseasonal-plus worker,the same status she had when last employed by Respondent. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDKunik testified that he gave instructions to Berray to discharge Marian Dutcher,although there is no evidence that he gave the alleged reasons for the action toBerray.In any case, as has been seen above, Berray in discharging Dutcher gaveher no reasons at all for the action except that it was orders from the office-although if the reasons assigned in his testimony by Kunik for the action reallywere the reasons for her discharge, the record contains no reason why MarianDutcher should not have been informed concerning them.Nor does the recordshow when Kunik instructed Berray to discharge Marian Dutcher.Presumably hedid so that day, August 15, and probably at the end of the day just before thedischarge, since Berray did not have the checks at hand when she first informedDutcher of the decision.The handbills which her husband was passing out at thattime announceda meetingfor that night, but made no mention of a union or thatitwas to be a union meeting.Asked how he knew when he read it that it referredto a unionmeeting, President Kunik replied:They are all talking union. It may be whoever walked by received it andthey are all talkingunion.That gave me the impression it was a union. Itwas easily observed.It was directly in front of our Redgranite operations, andyou could hear it all over. I mean anyone could hear it.The persons whowould go by would know they were talking union among themselves that werein that vicinity.In substance, Kunik testified that Marian Dutcher was discharged because herwork was not satisfactory, because her work was not efficient and the machine wasnot turning out enough pickles, and because she talked too much with MargaretGreer.Nevertheless,he admitted that he had never discussed with MarianDutcher the fact that he was not satisfied with her work, nor was he certain thathe had ever discussed it with his supervisors.He admitted that he did not reallyknow whether his complaint as to Marian Dutcher's inefficiency was ever passedon to her in order to correct it.Kunik testified that after he discovered her ineffi-ciency on the automatic packer, he did not consider transferring her to some otheroperation in the plant.A few moments later he contradicted himself completelyby testifying that he did give consideration to such a transfer, but decided against it.Inview ofthese self-contradictions, the generality and multiplicity of its reasons,and the considerations pointed out above, Respondent's alleged reasons for the dis-charge of Marian Dutcher appear to me more as pretexts for the discharge than thereal reasons for it.On the entire record I do not credit this defense.Conclusionsas to theDischarge of the Two Greers, the Two Dutchers, and TurnerAs has beenseenabove, during about the last 27 hours prior to the first openunionmeeting, Kunik discharged, for no reasons admitted to them other than "thegood of the company," the only four employees who up to that time had signedapplications for membership in the Union, and one other.He discharged fouryear-round employees and one more-than-seasonal employee at the height of thepeak season when he needed all the help he could get-particularly the year-roundemployees.As has beenseen,the only other employee whowas present onAugust 12, when the two Dutchers and Edward Greer signed their applications, wasJohn Sroka, who did not sign one, and was not discharged.As has beenseen,starting on Tuesday, August 13, when he questioned Karmasinand Edward Greer, Kunik began to question a number of employees about theunion movement, showing that as early as a day before the first discharges he knewthe organizational movementwas goingon.The nature of hisquestions andremarks to Karmasin, Edward Greer, Oleson, and Marvin Dutcher, prior to anydischarge, showed that he was concerned about the movement and was seeking spe-cific informationconcerningit.Thus, on August 13 he asked Greer, "Have we gotto go through this thingonce againlikewe did before?"; in substance, he toldKarmasin he could not understand why the employees did not come to him, ratherthan to outsiders, with their problems; the specific information he sought fromMarvin Dutcher was who were the "fellows"-referring, presumably to the organ-izers or the active employees or both-what kind of a car they were driving, wherethe union meeting was going to be held, whether Dutcher had talked to othersabout the Union.His question to Dutcher about the meeting shows that fromsome undisclosed source Kunik had already learned thata unionmeeting wasgoingto be held.Kunik's remarks prior to the discharges showed also that there was a connectionin his mind between union organizational movements and discharges or layoffs, andthatthis connectionembraced two of those he later discharged, Edward Greer and REDGRANITE PICKLE COMPANY113Marvin Dutcher.Thus, he reminded Dutcher that when this had happened before-an obvious reference to the 1956 drive of the UAW-he had not laid anybody off,but that "maybe I should have"; and he commented to Karmasin that "Greer andDutcher must be at it again"-with obvious reference back to 1956, and the partEdward Greer and Marvin Dutcher had played in that campaign.In this connec-tion,Kunik admitted in this record that he knew Greer had been active for theUnion in 1956.On Thursdaymorning,August 15, Kunik told Margaret Greer that the unionorganizers had had supper at her house, which was a fact.This statement wasmade to her just after the discharge of Marvin Dutcher and within a few hoursafter the discharge the night before of the two Greers and Glen Turner.As Kunikhad been questioning employees for at least 2 days prior to the first four discharges,,,and as the record discloses no questioning of employees between the time of thesefirst four discharges and his comment to Margaret Greer, it is reasonable to believe,which I do, that from some source undisclosed in the record, Kunik had obtainedthis information about organizers having supper at the Greer home,priorto hismakinganyof the discharges.At that time the Greers lived about 16 miles fromthe Respondents' plants. If Kunik learned this fact about an event occurring 16miles from the plant, it is reasonable to believe, which I do, thatin questioningemployees he must have learned other facts concerning the union drive than therecord specifically shows he knew.As has been seen above, the day before any of the discharges Kunik disclosed hisstate of mind by informing Edward Greer that he did not want any part of the Union.Greer replied, in effect that sometimes people get what they don't want-therebyshowing that on the question of the Union, Greer did not share Kunik's desire.In dischargingMarvin Dutcher, President Kunik accused Dutcher of lying tohim about the Union the day before, and said that Dutcher knew more about theUnion than he had admitted-thereby further disclosing that Kunik had receivedinformation about the union movement which he did not admit in the record. Inthis exit interview, Kunik also indicated that he was "shaken up" about the matter.During the exit interview with Edward Greer, when the latter accused Kunik ofdischarging him "on account of this union activity," Kunik, while denying the accusa-tion,observed that he had been "lenient before" even though he could have laidsomebody off at that time-with obvious reference to the 1956 union drive.A day or so before his discharge, Glen Turner had discussed the Union withJohn Sroka, and the morning of his discharge, Turner had discussed it with EdwardGreer.According to the credited testimony of Turner, during the last 2 daysbefore his discharge "quite a few people" around the plant were discussing the factthat a union was "trying to get in there again." In Turner's exit interview, whenTurner asked if the discharge had anything to do with the rumors going around thefactory,Kunik replied meaningfully, "rumors get around."In discharging Marvin Dutcher, Kunik hinted that if Dutcher helped him in thisunion matter, Kunik might take Dutcher back to work.Dutcher's reply was to as-sist inthe distribution of union leaflets that afternoon.Simultaneously with thisaction by her husband, Marian Dutcher was discharged upon orders from Kunik,with no reason given.In view of the considerations and inferences pointed out above, including thetiming of the discharges and the fact that they were all made or ordered by Kunik,who did not customarily discharge employees, and on the entire record consideredas a whole, including the unconvincing nature of Respondents' defenses, I find andhold that Respondents discharged Edward Greer, Glen Turner, and Marvin Dutcherbecause of their actual or suspected union or concerted activities, and dischargedMargaret Greer and Marian Dutcher because of their own or their husbands' actualor suspectedunionor concerted activities, Respondents thereby discouraging mem-bership in the Union.3.Discharge of the 17 who attended the union meetinga.Customary leniencyThe testimony of Dock Foreman Claire Gehrke and of Edwin Belter, who wasin charge of the platform after Gehrke went home at night (both of whom workedforRespondent Redgranite), together with the testimony of Supervisor BerniceBerray of Respondent Chicago, shows the customary leniency with which the Re-spondentsdealt with their employees, particularly those on the night shift.As has beenseen justabove, Gehrke testified,... We never was very tough on anybody.a 0539 5--59-v oI. 122-9 114DECISIONSOF NATIONALLABOR RELATIONS BOARDwe was, of course, figuring to get along as good as we could with thehelp, it was all a pretty nice bunch of fellows as far as that goes. I don't thinkanybody could say they was misused in that place.Gehrke testified that in August 1957, during the peak season, on the dock on theday shift they had "anywhere between 20 and 30" employees.As for the nightshift, he testified,Well, the night shift was different.Some nights you would have 15, maybethe next night you would have 25. Some would show up one night and somethe other.He admitted that at night they had difficulty keeping a crew out on the dock,particularly a crew of seasonal employees, which most of them were.The normalworking hours of the night shift were 5:30 p.m. to 2 a.m.Gehrke stated that:That is more on the night shift they will leave and won't come back like maybethey will punch out, oh, 10 or 10:30 o'clock and leave and not come back.Asked if they punched out without getting permission to go, Gehrke replied,Yes, a lot of them do, yes, well, a lot of them come and, well, I can't do anywork after 10 o'clock at night, well, it is O.K. with us, we never made themstay if they had something they wanted to do, but a lot of times they wouldpunch out.Gehrke admitted that they did not make any special point of it, that "Well, asI say, we need the help during the season, we are glad they come."He admittedthat they like to "hang on to them when" they have them at the plant "when weare busy."Employees were paid every other Friday.Gehrke testified that theSaturday night after payday "you couldn't expect them back," that "We just letit go that way because we needed the help when we could get it." As to how manyemployees he would have on Saturday night he said, "That was a very slim night,probably a half a crew.ten to a dozen."Asked if those who didn't show upon Saturday night would "clear with you about not coming back to work on Saturdaynight,"Gehrke replied, "Once in a while one would and most of them wouldn't,they would just go home and not come back." Asked if "you [did] anything aboutitwhen they came back to work," he replied, "No, because we were glad to havethe help when we could get it."Gehrke testified also, ". . . if anybody wanted to come uptown and get a lunchthey never refused, always let them take off..if they took any length of time offand we let them go, they would punch out and go, but if they just wanted to comeuptown and get a lunch then we wouldn't even have them punch out."He said thatthe latter was a common occurrence. "Anything for a half hour and up they wouldhave to punch out."Edwin Belter, whose status is considered below, confirmed on cross-examinationthat the number of dock employees on the night shift varied greatly from night tonight, depending, he said, upon the cucumber-growing weather, and also upon thenumber of them who decided to come to work on a given night.On direct examina-tion, he gave the number on the night shift as "approximately around fifteen."With reference to the packing department of Respondent Chicago-where the fourwomen who attended the union meeting worked-Supervisor Berray confirmed, insubstance, that the same conditions prevailed with reference to seasonal help on thenight shift as prevailed among the men employees on the dock.Asked why the num-ber of employees on the night shift would vary from night to night, Berray testified,Well, some of these farm women couldn't get in, but you sort of expected thatwith the seasonal employees, about not being regular about their attendance atwork.Well, some of the women at night I have more trouble with.b.Whether Edwin Belter and Louise Wacholtz had authority to grantemployees permission offFor some nine seasons Belter worked for Respondent Redgranite.During the1957 peak season, at least, he was in charge of the dock after the day foreman,Gehrke, left, which might be as late as 10 or 11 p.m.By the time of Gehrke's leav-ing, Partners Kunik, Jack Olevsky, and Marvin Miretzky would also normally haveleft, leaving Belter as the only person then in charge of the dozen or two men on thedock until the end of the night shift at 2 a.m.As for the hours between 6:30 p.m.and when Gehrke left around 10 or 11, during those hours Gehrke gave Belter theinstructions for the evening and then pretty much let him take care of the dock. In REDGRANITE PICKLE COMPANY115response to the question as to whether Belter had authority'to grant employees per-mission to leave the dock, Gehrke replied,I'll tell you, after he [Belter] come to work I didn't pay too much attention toBelter and give him his instructions and once in a while maybe help him out onunloading.I kind of let it go the way he had his instructions and let him run it.He added that he sort of let Belter take over,"only I watched things myself quitea lot."A picture of Belter at work is seen in the composite of the testimony of a numberof the night-shift dock employees.Herbert Kelm testified that Belter assigned themtheir work-to unload a truck, where to put the different-sized cucumbers,in whatvat to dump the cucumbers,etc.He said Belter did no physical work himself.Frank Voigtlander said Belter stood there and called out the size of the pickles asthey were being unloaded,that it would be Belter who would ask him to work over-time on occasion,that he looked upon Belter as a foreman.Mayford Lange testifiedthat he seldom saw Gehrke,that he took orders only from Belter,that about the onlyorders he received from Belter were to go work on the sorter from time to time.In connection with the testimony of Kelm, Voigtlander, and Mayford Lange, itshould be noted that each of these employees was on the payroll of Respondent Chi-cago and they worked on the dock and took their orders from Belter, an employee ofRespondent Redgranite.Further, Kelm was hired by Gehrke and Partner Marvin;.Miretzky of Respondent Redgranite.Gehrke worked for Respondent Redgranite—also.Richard Pionke considered Belter as a foreman.When David Buckholt hada sore foot a few days prior to his discharge August 15, he asked and received per-mission from Belter to go home.On cross-examination,Gehrke testified that employees wanting off generally cameto him while he was there,but that the employees knew that Belter was their "boss"also, and that they might go to him and ask for permission to leave.Belter admitted that he told the employees what to do,that he told them when hewanted the trucks unloaded,where to take a certain sized pickle,what vat to dumpthem in.Upon the above evidence,and upon the entire record considered as a whole, I con-clude that at all times of concern herein Edwin Belter had authority,in the interest ofboth Respondents,to assign employees and responsibly to direct them, and to grantthem permission to be off; and that the exercise of such authority required the use ofindependent judgment.It follows that Belter was a supervisor within the meaning ofthe Act.Louise Wacholtz had worked for Respondent Chicago for at least four summersprior to 1957.During the 1956 season she was a checker.She served as a checkerfor about a week at the beginning of the 1957 peak season,and was then assigned byBernice Berray to be "assistant to" June Caswell,who was night supervisor of thepacking department.As assistant to June Caswell,Wacholtz testified that her dutiesconsisted of (a) showing new employees(of whom there were many because of theturnover from season to season)how to pack pickles(by hand)in each of the dif-ferent kinds of jars,(b) starting them off packing,(c) seeing that they kept packing,and (d)helping the checkers if a checker was "placing"or very busy.She stated thatshe assisted on all the lines of hand packers(there were three or five lines),and thatshe moved women from one assignment or line to another only when directed to byJune Caswell.Beulah Mae Lange testified that Wacholtz-just walked around just the same as June did and if there was a job to do shewould tell a certain girl to do that or do that job.Marian Buckholt testified without contradiction that the night before her dis-charge, on August 14, her husband,David Buckholt, did not work(a fact confirmedby his timecard which is in evidence),and that she did not want to drive the 8 or 9miles to their home alone at 2 o'clock in the morning."So I asked Louise[Wacholtz] if I could have off at 9:30 and she said, `Yes,' and I said, `Do I have toask June or Dean Caswell', and she said, `No, just so that I know where you are.' "Dean Caswell was night foreman at Respondent Chicago.AlthoughWacholtz.testified that she had never, prior to August 15, given any employees permission totake off, she did not specifically deny the above conservation with Marian Buckholt.As Marian Buckholt impressed me as an honest witness, I credit her testimony in,this regard.On direct examination Supervisor Berray testified that Louise Wacholtz-.was a checker for the past few years and then this year(1957)I asked'her to help when we had all these new employees come in,show them howto pack and besides that she would check andshe helped supervise.[Emphasis,supplied. ] 116DECISIONSOF NATIONALLABOR RELATIONS BOARDAsked from whom Louise would get her instructionsas towhat had to be packed,Berray replied,I told both of thegirls andIwould tell June andJunewould tell her, theyworked together.During the peak season Berray worked the day shift, and also returned after supperand worked up until anywhere between 7 and 10 p.m. The night shift continuedon until 2 a.m. Berray admitted on cross-examination that Wacholtz was thereto help June Caswell supervise.The precise functioning of Night Foreman DeanCaswell was not shown, but no witness testified that he gave any orders to thewomen employees in the packing room. If Wacholtz did not have supervisoryauthority after Berray left each night, it meant that June Caswell was left as theonly supervisor for all the women employees in the packing roomnumbering some30 to 40 employees.Under the circumstances, and as they were very busyduring the peak season, it is probable that the supervisory authority given LouiseWacholtz was not of a merely routine or clerical nature but required the use ofindependent judgment.Certainly she had and exercised the authority to grantemployeespermissionto leave their work upon request. It is so held.c.The discharge of the 17 employeesOn the evening of August 15, 1957, some 17 employees of the two Respondentson the night shift punched their timecards out between 7:26 and 7:42 p.m., attendedtheUnion's first meeting in a nearby town, where they all signed applicationsfor membership in the Union,li and upon returning to the plants at about 10 p.m.,or a little after, found their timecards removed from the rack and themselves with-out jobs.The employees working for Respondent Redgranite were: David Buckholt,Harlow Malnory, Robert Manske, Robert Hill, and Richard Pionke.The em-ployees working for Respondent Chicago were: Francis Hansen, Marion Hunter,David Jorgensen, Herbert Kelm, Mayford Lange, Phillip Rosebrook, Norman Shaw,Frank Voightlander,Marian Buckholt, Neoma Buschke, Stella Goldsmith, andBeulah Mae Lange.12Having punched out that evening, the group left the dock more or less together,seen by President Kunik and Dock Foreman Gehrke, and immediately, as theemployees were getting into their cars and leaving the parking lot, Kunik madea quick decision and gave instructions that their timecards be removed from thetime clock and taken to the office.As has been seen above, Kunik had knownabout the meeting at least since seeing one of the handbills at or shortly afterthe change of shift that afternoon, and he had known that it was to be a unionmeeting and that the employees were "talking union among themselves."Further,just after the employees had left the dock, Kunik asked Gehrke, according to thecredited testimony of the latter (and contrary to the testimony of Kunik), "Whereare those men going?"Gehrke replied that they were going to a meeting.Kunikasked if they had punched out and Gehrke replied that he thought they had. ThenKunik raised his voice and shouted to the group, asking if they had punched out.On cross-examination Gehrke said that some of the group had not punched outand then came back and did so.Neither Kunik nor Gehrke raised the subjectbetween themselves or with the group as to whether the group, or any one of them,had permission to leave. In fact, just before or after this conversation betweenKunik and Gehrke, Belter had told Gehrke, in substance, that Belter had given oneof the fellows permission to go off, but Gehrkeneverrelayed this information toKunik.Kunik's version was that he asked the group where they were going, and thatsomeone replied that they were going to a union meeting.That Kunik knew theywere going to a union meeting is not open to question on this record.Both Kunik and Gehrke testified that Kunik also shouted to the group thatanyone who left the platform could no longer work in the plant. Employees Kelm,"Most of the applications did not have Local 126 filled in on the form, but there wasonly one local involved in the organizing drive, Local 126, and the application formrecited that the applicant was applying for "membership in the above Unionof theInternational Brotherhood of Teamsters," etc. [Emphasis supplied.]The applicationsof the two Greers and the two Dutchers also did not have Local 126 filled in. Under thecircumstances it is clear that the employees were applying for membership in Local 126,the charging party herein. I so find.'a The three stipulations covering these groups of employees contain variations in thespelling of some of their names.The names are here spelled as in the signatures ofthe employees on their applications, which are in the record. REDGRANITE PICKLE COMPANY117Voightlander, and Pionke each testified that when they were about 20 to 30 feetaway from the platform, heading for their cars, Kunik shouted to them the questionas to whether they had punched out, and that they replied they had.On cross-examination by Respondent's counsel, Kelm was asked if he heard Kunik say thatthey could not go to the meeting, and Kelm replied, "No, he never said we couldn'tgo that I heard."On cross-examination Pionke testified that he did not hear Kuniksay that anyone who punches out and leaves cannot come back to work-"No, Ididn't hear him say that.All I heard, he asked us if we punched out...Atleast two of the the employees, Mayford Lange and David Buckholt, didn't seeKunik at all, and presumably didn't hear him either.The testimony of all those who testified concerning this moment, managementand employees alike, establishes the fact that whatever else Kunik may have saidto the group prior to his order to Gehrke to have the timecards removed, Kunik didnot ask the group, or any of them, if they had had permission to leave. This showsthat at that moment, the moment of his decision on the discharges, permission toleave or lack of it had no bearing upon his thinking.What was uppermost waswhether they had punched out and the fact that they were going to the union meeting.After the group of 13 male dockworkers left the dock that evening, August 15,there were about 10 left working on the dock-about as many as usually appearedfor work on a Saturday night after payday.To help them unload the trucks, Beltergot five men from the barrel room, and among them they completed the unloadingof the trucks.In fact, some of the employees had permission from Belter and Wacholtz toleave, and in fact prior to, or at the moment of, the leaving, both Gehrke and NightSupervisor June Caswell had been informed that this permission had been granted byBelter and Wacholtz, respectively.Belter's testimony as to what he told Gehrkehas been seen just above.Wacholtz testified that after receiving a request to takeoff by two girls, Beulah Mae Lange and Marian Buckholt, she told June Caswellthat at least those two wanted off. She did not remember Caswell's reply, but cer-tainly Wacholtz' permission to those two was not countermanded by Caswell.NeitherCaswell nor Wacholtz ever communicated this permission given to Kunik.The employee witnesses contended that in fact permission was requested, andgranted by Belter, for all 12 of the men who left, and by Wacholtz for all 4 of thewomen who left. The testimony is in conflict as to how many were covered in therespective requests and permissions granted.Some three of the dock employees, Herbert Kelm, David Buckholt, and RichardPionke, and also Beulah Mae Lange, testified, in substance, that Kelm asked per-mission of Belter for the group to leave and go to the meeting. They said thatKelm phrased his request in the plural asked if "we" could go, and motioned to thegroup of 8 to 10 dock employees standing around, which group was said to includePionke,Malnory, David Buckholt, Manske, and Hill. Several of these employeestestified also that the request specifically included Mayford Lange, who was notin the group at the moment. These employees testified that Belter replied to therequest that it was all right for them to go, but that they should punch out.Belter's version was that Kelm spoke to him alone, asked if Belter cared if he wentto "this Union meeting tonight," and that Belter replied, "It is immaterial to me."Whether the permission granted included only Kelm, or in addition a group of otherdockworkers, the record is clear that the additional dockworkers were not spe-cifically named or their number specified.As for the women employees, Beulah Mae Lange and Marian Buckholt, whopacked pickles at the same table just across from each other, testified that whenLouiseWacholtz came up to their table, Lange asked if they could leave for acouple of hours, Buckholt adding, to go to the union meeting. Buckholt then toldher that in addition "a couple of other girls want to go," not naming them.Wacholtzasked when they would be back and they replied about 10 p.m.Wacholtz then saidthat they could go.Wacholtz' version was that the request was limited to just the two of them anddid not include two other girls, and that the reason for their wanting off was given.She testified as to her reply, "Well, as far as to my knowledge, I think I told themitwould be all right but I had to go and see June." Somewhat later she mentionedit to June Caswell, but she did not remember Caswell's reply.As Lange and Buckholt were about to check out, one of them told Stella Goldsmithand Neoma Buschke on another packing line that it was time to go, and these othertwo joined them, punched out, went to the meeting, and the four of them lost theirjobs.As Lange and Buckholt left to punch out, they walked right past June Caswelland Wacholtz.As the employee witnesses appeared to me to remember more clearly the eventsand conversations of August 15 than did Belter and Wacholtz, I credit their testi- 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony that the requested permission to leave included a group of dockworkers includ-ing Mayford Lange, and included two other unnamed feminine factory workers inthe packing room. I reach the conclusion that all who left had actual or impliedpermission to leave from the further fact that seeing them go neither Gehrke norJune Caswell, both of whom had been informed that at least some of them were;leaving (Gehrke testified he suspected they were going to the union meeting) saidanything to any of them about lack of permission.Upon their return to the plant from the meeting about 10 p.m. or a little thereafter,the 17 employees found their timecards removed from the rack, and learning thatKunik was responsible for it insisted upon seeing him.Kunik, who had left theplant around 9 o'clock and gone home, was called and returned and talked withthe employees.Speaking for the employees, Herbert Kelm asked why the time-cards had been "pulled."Four employees-Kelm, Mayford Lange, Beulah MaeLange, and Marian Buckholt-all testified that Kunik stated in reply that they hadleftwithout permission.Kunik's testimony agreed in substance, for he testified he"told them anybody walking off in the middle of a job cannot come back to work."Kelm, Mrs. Lange, and Mrs. Buckholt testified that Kelm replied that they hadgotten permission.Mrs. Lange testified that she told Kunik that she had gottenpermission for the girls and Kelm told him he had gotten permission for the men.Several employees testified that Kunik then said, in substance, "Well, then let's justsay we don't need you any more, we don't have enough work for you. . . I havethe right. to hire you people and I have the right to fire you." In addition, Kunikmentioned that they had left him with so much work to do, which Kelm accused himof being inconsistent with his earlier statement that he did not have any work forthem to do.Although Kunik's version of this discussion varied somewhat from theemployees', Kunik was not a completely credible witness and the employees' versionis credited.All of the 17 were seasonal employees and none were called back to work byeither Respondent.The contrast in Kunik's treatment of these 17 employees and his treatment ofEmery Dutcher in connection with this union meeting assists in the solution ofwhy he discharged the 17.Dutcher had worked for Kunik for some 15 years and,by his own admission, as has been seen above, had been opposed to unions for 20years-a fact which "it could be" Kunik had known.During the peak seasonhe was in charge of the barreling room with a gang of up to 15 under him.A littleafter 8 o'clock that evening, August 15, 1957 (some minutes after the group of 17had left and after Kunik had shouted to them the inquiry as to whether they hadpunched out but had said nothing about permission, and after he had quicklyordered the removal of their timecards from the rack), Dutcher asked Kunik if hecould go to the union meeting for a little while.Kunik asked if Dutcher hadenough brine made up to carry on while he was away and Dutcher replied thathe had.Then Kunik gave him permission to go, but said nothing about punchingout.In fact, Dutcher did not punch out and did not punch in upon his return fromthe meeting and he was paid for the time he spent at the meeting.There was noshowing that he was ever reprimanded for failing to punch out or in.Dock ForemanGehrke saw him go and saw him return but, according to his testimony, thoughtnothing about it because Dutcher customarily came and went about as he pleased.d.ConclusionsAsked by Respondents' counsel why he discharged the 17 employees, PresidentKunik replied, "For walking off in the middle of a job." Thus, his position was,in reality, that they had walked off without permission, for if they had hadpermission he could not possibly have thought that they were "walking off."The evening events of August 15 must be viewed in terms of the employmentcustoms and practices at the Respondents' plants at the time they occurred.As hasbeen seen, these customs and practices were that employees on the night shift atthe heightof the seasonfrequently did not show up for work at all, or left earlywithout getting permission, and did not return, and that Respondents never repri-manded them in any way for this behavior but accepted the seasonal help on theirown terms as far as the hours of work were concerned. Contrary to this practice,when the group left to go to the union meeting, they were dealt the harsh penaltyof discharge.In fact here, as has been concluded above,noneof the employees walked offwithout actual or implied permission.The record establishes, however, that the employees were not discharged forleaving without permission.When Kunik shouted to the departing group, he saidnothing about permission.Nor did Gehrke nor Belter any time that evening tell REDGRANITE PICKLE COMPANY119Kunik that Kelm, at least, had asked and been granted permission.Nor didJune Caswell, who assisted in removing the timecards from the rack, say anythingto Kunik about any women having asked permission.Nor did Kunik, anytime thatevening, ask any of his supervisors if any permission had been asked or given.Further, if Kunik had really thought that the employees had gone off withoutpermission and had ordered the timecards removed because of that, it is doubtfulif he would have turned such a deaf ear to their claims, upon their return laterin the evening, that in fact they had gone offwithpermission.On the entire record I find that Kunik did not shout to the employees as theywere leaving that anyone who left could not return to work.The employees whowere asked about this alleged statement heard him say something but not this.Had he issued such a strong statement, it is reasonable to believe that at least someof the 17 employees would have reconsidered their action and returned immediatelyto their work.None of them did.Had he made such a statement it is unlikelythat the group would have returned to the plants after the meeting and insistedupon discussing with Kunik the cause of their discharge, for they would have alreadyknown the answer.That Kunik was not really concerned as to whether the employees had punchedtheir timecards out is established by the fact that although every one of the 17 didpunch out, nevertheless, almost immediately Kunik ordered all the timecardsremoved from the rack, signifying his decision to discharge them, and his failurea few moments later to warn or caution Emery Dutcher to punch out when he leftfor the meeting.The entire record considered as a whole establishes that Kunik who did not usuallydischarge employees at all but left that to others below him in the managementhierarchy, discharged these 17 employees himself, and quickly, as a move towardsstopping the union campaign in its tracks.No other conclusion explains the urgencywith which Kunik acted upon this occasion or the nature of his action, which wasso contrary to the leniency usually accorded seasonal employees on the night shift.He had been trying to gather information about the union movement for severaldays from several employees, as has been seen above. and, in substance, he had toldEdward Greer on August 13 that he wanted to have no part of the Union. Kunikknew that this was the first union meeting announced to all the employees and thatthe following day the employees would be discussing the meeting and the Union.The sudden discharges of these 17 employees that same evening were timed fortheir antiunion impact upon the remaining employees, who were bound to learnabout the discharges the following day or evening and discuss them along with theUnion and the meeting. It follows that by these 17 discharges Respondents dis-criminated in regard to tenure of employment in order to discourage membershipin the Union, Respondents thereby violating Section 8(a)(1) and (3) of the Act.13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEActivities of the Respondents, set forth in section III, above, occurring in connec-tion with the joint and several operations of the Respondents described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in the unfair labor practicesset forth above, I recommend that they cease and desist therefrom and that theytake certain affirmative action designed to effectuate the policies of the Act.Respondent Redgranite having discharged Glen Turner, and Respondent Chicagohaving discharged Edward Greer, Margaret Greer, Marvin Dutcher, and MarianDutcher, because of their actual or suspected union and concerted activities, Irecommend that Respondent Redgranite offer to Glen Turner and that RespondentChicago offer to Edward Greer, Margaret Greer, Marvin Dutcher, and MarianDutcher, immediate and full reinstatement to his former or substantially equivalentposition 14 without prejudice to his seniority and other rights and privileges andmake each whole for any loss of pay he may have suffered by reason of the dis-13Cf.EnglishMicaCompany,92 NLRB 766, enfd. 195 F. 2d 986 (C.A. 4).14TheChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch.65 NLRB 827. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrimination against him, by payment to each of them of a sum of money equal tothat which he normally would have earned as wages from the date of his discharge,the dates of the discrimination against them, to the date when, pursuant to therecommendations herein contained,Respondents shall offer them reinstatement,15less the net earnings of each during said period(Crossett Lumber Company, 8NLRB 440, 497-498), said back pay to be computed on a quarterly basis in themanner established by the Board in F. W.Woolworth Company,90 NLRB 289.As provided in theWoolworthcase, I recommend further that Respondent makeavailable to the Board on request payroll and other records, in order to facilitatethe checking of the amount of back pay due.Respondent Redgranite having on August 15, 1957, discharged seasonal workersDavid Buckholt, Harlow Malnory, Robert Manske, Robert Hill, and RichardPionke, and Respondent Chicago having on August 15, 1957, discharged seasonalworkers Francis Hansen, Marion Hunter, David Jorgensen, Herbert Kelm, MayfordLange, Phillip Rosebrook, Norman Shaw, Frank Voightlander, Marian Buckholt,Neoma Buschke, Stella Goldsmith, and Beulah Mae Lange, because of their actualor suspected union or concerted activities, and not having offered them reinstate-ment, I recommend that each Respondent offer to each of its respective dischargedemployees named above,immediate reinstatement as a seasonal worker during thecurrent peak season,and make each whole for any loss of pay he may havesuffered by reason of Respondents' discrimination against him, by payment to eachof them of a sum of money equal to that which he normally would have earned aswages from August 15,1957,the date of the discrimination against them, to thedate when, absent the discrimination against him, he normally would have beenlaid off at the conclusion of the summer season of 1957.The violations of the Act committed by the Respondents are persuasively relatedto other unfair labor practices proscribed by the Act, and the danger of theircommission in the future is to be anticipated from the Respondents' conduct in thepast.The preventive purposes of the Act will be thwarted unless the order iscoextensive with the threat.In order, therefore, to make more effective the inter-dependent guarantees of Section 7, to prevent a recurrence of unfair labor practices,and thereby minimize industrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act, I shall recommend that the Respondents beordered to cease and desist from infringing in any manner upon the rights guaran-teed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.RedgranitePickle Company and Chicago Pickle Company,Inc., constitute asingle employer within the meaning of Section 2(2) of the Act, and they are jointlyand severally engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.General Teamsters, Chauffeurs,Warehousmen & Helpers Local Union No.126, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, is a labor organization within the meaning of the Act.3.By discriminating in regard to the hire and tenure of employment of GlenTurner,David Buckholt, Harlow Malnory, Robert Manske, Robert Hill, andRichard Pionke, thereby discouraging membership in the labor organization namedjust above, Respondent Redgranite has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of EdwardGreer, Margaret Greer, Marvin Dutcher, Marian Dutcher, Francis Hansen, MarionHunter,David Jorgensen,HerbertKelm,Mayford Lange, Phillip Rosebrook,Norman Shaw, Frank Voightlander, Marian Buckholt, Neoma Buschke, StellaGoldsmith, and Beulah Mae Lange, thereby discouraging membership in the labororganization named just above, Respondent Chicago has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]ss In the case of MarianDutcher,to the date when,in about December 1957,she wou;elhave been laid off but for the discrimination against her.